Filed 11/4/21 P. v. Bradford CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081464
             Plaintiff and Respondent,
                                                                           (Kings Super. Ct. No. 19CM6042)
                    v.

 RAYMOND BRADFORD,                                                                        OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Robert Shane
Burns, Judge.
         Sara E. Coppin, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and Michael
Dolida, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




         *   Before Levy, Acting P. J., Poochigian, J. and Detjen, J.
                                      INTRODUCTION
       Appellant and defendant Raymond Bradford, a state prison inmate, was sentenced
to two years after being convicted of battery upon correctional officers. On appeal, he
contends the court improperly imposed a restitution fine and other fees without
determining his ability to pay those amounts in violation of People v. Dueñas (2019) 30
Cal.App.5th 1157 (Dueñas). We affirm.
                                            FACTS
       On April 11 and 12, 2019, defendant was inside his prison cell and threw fecal
matter at two different correctional officers.
                             PROCEDURAL BACKGROUND
       On December 13, 2019, a complaint was filed in the Superior Court of Kings
County charging defendant with counts 1 and 2, felony battery by a prisoner on a
nonconfined person (Pen. Code, § 4501.5)1, with three prior strike convictions.
Plea
       On March 25, 2020, the court arraigned defendant on the complaint and granted
his motion to represent himself pursuant to Faretta v. California (1975) 422 U.S. 806.2
       The court stated defendant’s “out date” was 2027, and the prosecution had offered
an aggregate term of two years for both counts.
       Thereafter, defendant waived a preliminary hearing and pleaded no contest to both
felony counts, and the court dismissed the prior strike convictions.




       1   All further statutory citations are to the Penal Code unless otherwise indicated.
       2In his appellate briefing, defendant states he was represented by appointed
counsel at trial. At defendant’s first appearance, however, he declined the court’s
appointment of counsel and instead moved to represent himself pursuant to Faretta. The
court conducted the requisite hearing and granted the motion.


                                                 2.
Sentencing
       On the same day, defendant waived time, and the court sentenced him pursuant to
section 1170.1, subdivision (c) since he had a prior in-prison offense. It imposed two
consecutive terms of one year (one-third the midterm) for each count, for a total of two
years in prison, to be served consecutively to the sentence he was already serving.
       When the court took defendant’s plea, it explained that it could impose a penal
fine up to $10,000, and “my normal practice on a prison case is not to impose a penal
fine, but if I did that, the state would add assessments and fees that would increase the
amount you have to pay ….” The court stated it was required to impose a restitution fine
between $300 and $10,000, and other assessments.
       The court imposed the statutory minimum restitution fine of $300 (§ 1202.4,
subd. (b)) and stayed the parole revocation fine of $300 (§ 1202.45), and reserved victim
restitution (§ 1202.4, subd. (f)).
       The court also imposed court operations assessments of $80 (§ 1465.8,
subd. (a)(1)) and criminal conviction assessments of $60 (Gov. Code, § 70373).
       On or about May 20, 2020, defendant timely delivered his notice of appeal to
prison authorities for delivery. On July 10, 2020, the superior court granted his request
for a certificate of probable cause.3




       3 “The prison-delivery rule … provides that a self-represented prisoner’s notice of
appeal in a criminal case is deemed timely filed if, within the relevant period set forth in
the California Rules of Court, the notice is delivered to prison authorities pursuant to the
procedures established for prisoner mail. [Citation.]” (Silverbrand v. County of Los
Angeles (2009) 46 Cal.4th 106, 110, fn. omitted; Cal. Rules of Court, rule 8.25(b)(5).)


                                             3.
                                       DISCUSSION
I.     Section 1237.2
       On appeal, defendant raises the single issue that the matter must be remanded for
the trial court to determine whether he had the ability to pay the restitution fine and
assessments imposed pursuant to Dueñas.
       As a preliminary matter, we note defendant failed to request the trial court to
address his challenges to the fines, fees, and assessments, as required by section 1237.2
and People v. Hall (2019) 39 Cal.App.5th 502. Section 1237.2 states: “An appeal may
not be taken by the defendant from a judgment of conviction on the ground of an error in
the imposition or calculation of fines, penalty assessments, surcharges, fees, or costs
unless the defendant first presents the claim in the trial court at the time of sentencing, or
if the error is not discovered until after sentencing, the defendant first makes a motion for
correction in the trial court, which may be made informally in writing. The trial court
retains jurisdiction after a notice of appeal has been filed to correct any error in the
imposition or calculation of fines, penalty assessments, surcharges, fees, or costs upon the
defendant’s request for correction. This section only applies in cases where the
erroneous imposition or calculation of fines, penalty assessments, surcharges, fees, or
costs are the sole issue on appeal.” (Italics added.)
       The primary purpose of section 1237.2 is to “encourage and facilitate the prompt
and efficient resolution in the trial court of challenges to fines, assessments and fees that
would otherwise be asserted on direct appeal,” and the trial court retains jurisdiction to
address a section 1237.2 request during the pendency of the direct appeal from the
judgment of conviction. (People v. Torres (2020) 44 Cal.App.5th 1081, 1087, 1088;
People v. Hall, supra, 39 Cal.App.5th at p. 504.)
       “[S]ection 1237.2 broadly applies to an error in the imposition or calculation of
fees,” including the claim that the court failed to determine a defendant’s ability to pay



                                              4.
under Dueñas, and the failure to comply with the provision may result in dismissal of the
appeal. (People v. Hall, supra, 39 Cal.App.5th at pp. 504, 505.)
       “[W]hen a defendant raises at least one other issue on appeal, he or she need not
first file a motion in the trial court to correct the imposition or calculation of penalty
assessments or fines. Instead, he or she can include those claims with the other
contentions raised in the appeal.” (People v. Jordan (2018) 21 Cal.App.5th 1136, 1141;
People v. Clark (2021) 67 Cal.App.5th 248.)
       While defendant represented himself at the plea and sentencing hearing, he was
represented by appointed counsel on appeal who has raised only one issue – whether the
matter must be remanded for an ability to pay hearing pursuant to Dueñas. Appellate
counsel could have filed a section 1237.2 request during the pendency of this appeal, and
the trial court retained jurisdiction to address such a request. There is no evidence in this
record that such a request was made.
II.    The Restitution Fine and Fees
       We decline to dismiss the appeal because even if defendant had complied with
section 1237.2, we disagree with the holding in Dueñas and find the matter need not be
remanded on this issue.4
       Dueñas held that “due process of law requires the trial court to conduct an ability
to pay hearing and ascertain a defendant’s present ability to pay” before it imposes any
fines or fees. (Dueñas, supra, 30 Cal.App.5th at pp. 1164, 1167.)5


       4 The People assert defendant forfeited appellate review of his Dueñas contentions
because the sentencing hearing was held over a year after the ruling in that case and he
failed to object. We decline to address forfeiture since defendant represented himself at
the plea and sentencing hearing.
       5The California Supreme Court is currently considering whether trial courts must
consider a defendant’s ability to pay before imposing or executing fines, fees, and
assessments; and if so, which party bears the applicable burden of proof. (See People v.
Kopp (2019) 38 Cal.App.5th 47, 94–98, review granted Nov. 13, 2019, S257844.)


                                               5.
         As explained in People v. Aviles (2019) 39 Cal.App.5th 1055 (Aviles), we believe
Dueñas was wrongly decided and an Eighth Amendment analysis is more appropriate to
determine whether restitution fines, fees, and assessments in a particular case are grossly
disproportionate and thus excessive. (Aviles, at pp. 1068–1072.) Under that standard, the
fines and fees imposed in this case are not grossly disproportionate to defendant’s level of
culpability and the harm he inflicted, and thus not excessive under the Eighth
Amendment. (Aviles, at p. 1072.)
         On appeal, defendant argues the court’s imposition of the operations and criminal
conviction assessments was contrary to its statement that it would not impose any “penal
fines.” However, the court’s reference to a penal fine was likely to section 672. Many
criminal statutes provide for the imposition of a base fine in addition to a jail or prison
sentence. (People v. Sorenson (2005) 125 Cal.App.4th 612, 617.) Defendant was
charged and pleaded no contest to two counts of violating section 4501.5, which does not
provide for imposition of a base fine. Where the criminal statute does not prescribe the
base fine, the trial court has discretion under section 672 to impose a fine not exceeding
$10,000 in a felony case. (People v. Uffelman (2015) 240 Cal.App.4th 195, 197; People
v. Clark (1992) 7 Cal.App.4th 1041, 1051.) If the court exercises its discretion to impose
a base fine, it must also calculate a state surcharge and penalty assessment. (§§ 1464,
1465.7, subd. (a).) The court did not impose a base fine pursuant to section 672,
consistent with its statements at the time of his plea.
         In any event, even if we agreed with Dueñas, we would still reject defendant’s
constitutional claims and find any error arising from the court’s failure to make an ability
to pay finding was harmless since defendant has the ability to pay the fines and fees
imposed in this case. (Chapman v. California (1967) 386 U.S. 18, 24; People v. Jones
(2019) 36 Cal.App.5th 1028, 1030–1031; Aviles, supra, 39 Cal.App.5th at pp. 1075–
1077.)



                                              6.
       “ ‘ “Ability to pay does not necessarily require existing employment or cash on
hand.” [Citation.] “[I]n determining whether a defendant has the ability to pay a
restitution fine, the court is not limited to considering a defendant’s present ability but
may consider a defendant’s ability to pay in the future.” [Citation.] This include[s] the
defendant’s ability to obtain prison wages and to earn money after his release from
custody. [Citation.]’ [Citations.]” (Aviles, supra, 39 Cal.App.5th at p. 1076.)
       We can infer from the instant record that defendant has the ability to pay the
aggregate amount of fines and fees from probable future wages, including prison wages.
(Aviles, supra, 39 Cal.App.5th at p. 1076; People v. Douglas (1995) 39 Cal.App.4th
1385, 1397; People v. Ellis (2019) 31 Cal.App.5th 1090, 1094.) At the plea and
sentencing hearing, the court stated that defendant was already serving a prison term until
2027, and then imposed two additional consecutive years for the instant case. There is
nothing in the record to show that defendant would be unable to satisfy the fine and fees
imposed by the court while serving his prison term, even if he fails to obtain a prison job.
While it may take defendant some time to pay the amounts imposed in this case, that
circumstance does not support his inability to make payments on these amounts from
either prison wages or monetary gifts from family and friends during her prison sentence.
(See, e.g., People v. Potts (2019) 6 Cal.5th 1012, 1055–1057; People v. Lewis (2009) 46
Cal.4th 1255, 1321; People v. DeFrance (2008) 167 Cal.App.4th 486, 505.)
                                      DISPOSITION
       The judgment is affirmed.




                                              7.